Citation Nr: 0313027	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  02-10 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an ear infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a April 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for sinusitis, 
sleep apnea, and an ear infection. 


REMAND

The issues before the Board are entitlement to service 
connection for sinusitis, sleep apnea, and an ear infection.  
The veteran has indicated that VA does not have all of the 
evidence to support his claim.  In light of Disabled American 
Veterans v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (May 1, 2003), the case is hereby 
REMANDED to the RO for the following actions:

1.  Issue a VCAA letter to the veteran.

2.  The veteran is reminded that he has a 
duty to submit evidence.  If there is 
evidence of sinusitis, sleep apnea, and 
an ear infection, and evidence linking 
sinusitis, sleep apnea, and an ear 
infection to service, then he must submit 
that evidence.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



